MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions *124raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s motion to reopen filed more than 8 months after the BIA’s final order because the motion to reopen was untimely and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (the BIA’s denial of a motion to reopen is reviewed for abuse of discretion). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. To the extent petitioner seeks reinstatement of voluntary departure, this court lacks jurisdiction to grant that request. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004). The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the *124courts of this circuit except as provided by 9th Cir. R. 36-3.